     Case 2:19-cv-01040-JAM-JDP Document 41 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EMMETT HARRIS,                                    Case No. 2:19-cv-01040-JAM-JDP (PC)
12                       Plaintiff,                     ORDER TO SHOW CAUSE WHY THIS
                                                        CASE SHOULD NOT BE DISMISSED FOR
13           v.                                         FAILURE TO PROSECUTE AND FAILURE
                                                        TO STATE A CLAIM
14    MKITCHYAN,
                                                        RESPONSE DUE WITHIN TWENTY-ONE
15                       Defendant.                     DAYS
16

17

18          On June 28, 2021, the court granted defendant’s motion to dismiss and dismissed

19   plaintiff’s second amended complaint. ECF No. 38. Plaintiff was granted thirty days to file a

20   third amended complaint. Id. He was subsequently granted an extension until August 25, 2021 to

21   file his amended complaint. ECF No. 40. Despite that extension, plaintiff has not filed a third

22   amended complaint.

23          To manage its docket effectively, the court imposes deadlines on litigants and requires

24   litigants to meet those deadlines. The court may dismiss a case for plaintiff’s failure to prosecute

25   or failure to comply with its orders or local rules. See Fed. R. Civ. P. 41(b); Hells Canyon Pres.

26   Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005); Carey v. King, 856 F.2d 1439,

27   1440-41 (9th Cir. 1988). Involuntary dismissal is a harsh penalty, but a district court has a duty to

28
                                                       1
     Case 2:19-cv-01040-JAM-JDP Document 41 Filed 09/16/21 Page 2 of 2


 1   administer justice expeditiously and avoid needless burden for the parties. See Pagtalunan v.

 2   Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

 3            Plaintiff will be given a chance to explain why the court should not dismiss the case for

 4   his failure to file an amended complaint. Plaintiff’s failure to respond to this order will constitute

 5   a failure to comply with a court order and will result in a recommendation that this action be

 6   dismissed. Accordingly, plaintiff is ordered to show cause within twenty-one days why this case

 7   should not be dismissed for failure to prosecute and failure to state a claim. Should plaintiff wish

 8   to continue with this lawsuit, he shall file, within twenty-one days, a third amended complaint.

 9
     IT IS SO ORDERED.
10

11
     Dated:      September 16, 2021
12                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
